IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

FRIEDA MAE ROGERS and
PREMIER TRUST, INC.,

Plaintiffs,
Vv. Civ. No. 18-116-CFC/SRF
WILMINGTON TRUST COMPANY
and WILMINGTON TRUST
INVESTMENT ADVISORS, INC.,

Defendants.

Newer” “Nome” Newer” “emer Nome Nome” Nee” Sen” eee Nee” ee”

MEMORANDUM ORDER

Pending before me is Plaintiff Frieda Mae Rogers’ Motion for Partial
Summary Judgment. D.I. 209. In her Concise Statement of Undisputed Material
Facts in Support of Her Motion for Partial Summary Judgment, Rogers states that
she “was not provided a copy of the final Restated Trust Agreement for review or
comment at any time prior to it being signed by Tonia Gamble Kennedy
(‘Kennedy’) on WTC’s behalf as trustee of the Rogers Family Trust on December
3, 2008.” D.I. 211,96. In support of this statement of fact, Rogers relies on her
sworn declaration in which she averred that she “was never provided with the
original or a copy of this agreement before it was signed by Tonia Gamble on

December 3, 2008.” D.I. 222-4, ] 10. Defendants deny this asserted fact and cite
compelling record evidence that appears on its face to contradict Rogers’ sworn
statement. See D.I. 237, J 6 and cited exhibits.

Because there is a disputed fact that Rogers has said is material to her
motion for partial summary judgment, I will deny the motion. See Liberty Lobby
477 U.S. 242, 248 (1986) (holding that summary judgment will not lie if there is a
genuine dispute about a material fact).'

WHEREFORE, this 26" day of November 2019, Plaintiff Frieda Mae

Rogers’ Motion for Partial Summary Judgment (D.I. 209) is DENIED.

CLG UY

United States Distri¢t Judge

 

'T also take this opportunity to remind Rogers’ counsel of 18 U.S.C. § 1621 and
Rule 3.3 of the Delaware Lawyers’ Rules of Professional Conduct.
